Appeal by Alexander Uhr and Moses Uhr from (1) an order and judgment (one paper) of the Supreme Court, Kings County (Golden, J.), dated September 13, 1989, in Matter No. 1, (2) an order and judgment (one paper) of the same court dated September 12, 1989, and (3) as limited by their brief, from so much of an order of the same court in Matter No. 1, dated November 14, 1989, as, upon reargument, adhered to the prior determination in the order and judgment dated September 13, 1989.
Ordered that the appeal from the order and judgment dated September 13, 1989, is dismissed, as that order was superseded by the order dated November 14, 1989, made upon reargument; and it is further,
Ordered that the order dated November 14, 1989, and the order and judgment dated September 12, 1989, are affirmed, for reasons stated by Justice Golden at the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs. Thompson, J. P., Bracken, Lawrence and Fiber, JJ., concur. [See, 145 Misc 2d 571.]